DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/03/2021.  An initialed copy is attached to this Office Action.
 
Response to Amendment
This Office action is in response to the communication filed 01/04/2021.
Applicant’s arguments, see pages 6 and 7, filed 01/04/2021, with respect to claims 1, 11, and 15 have been fully considered and are persuasive.  The rejection of claims 1 and 3-15 has been withdrawn. 
The Amendments to Claims 1, 4, 11-12 and 15, filed 01/04/2021, are acknowledged and accepted.
The Cancellation of Claim 2, filed 01/04/2021, are acknowledged and accepted.


Reasons for Allowance

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an electronic paper having all the claimed features of applicant's instant invention, specifically including: in claims 1, 11, and 15, wherein the electrophoretic layer includes a plurality of cell structures in which chargeable particles are moveable application of respective potentials of members to the electrophoretic layer and the film layer to apply a potential difference between the electrophoretic layer and the film layer, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872